DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bridget M. Hayden on 4/16/21.

The application has been amended as follows: 

Claim 5 is being amended as follows:
5. The device according to claim 1, wherein the retaining element comprises a connecting piece that is arranged, at least in the starting state of the device, in a notch provided on 



Claim 6 is being amended as follows:
6. The device according to claim 1, wherein an outer diameter of the drive element on a distal end of the drive element is different from an outer diameter on 

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: While Hirschel et al. (US 8,298,175 B2, cited previously and hereinafter ‘Herschel’) teaches many of the limitations of instant claim 1 (see Non-Final Rejection mailed 1/4/21), Hirschel is silent to the limitations of wherein, in the starting state of the device, the retaining element is set apart in the proximal direction from the proximal end the housing, and an extension on the housing wherein the extension of the housing limits movement of the retaining element in the distal direction, and wherein, in the released state of the device, the retaining element moves relative to the housing in the proximal direction by the force of the spring in combination with the rest of the limitations of claim 1. No combination of references was found that would have made it obvious to one having ordinary skill in the art before the effective filing date to arrive at the claimed invention.
The examiner further notes that while there appears to be a discrepancy between the drawings and claims/specification concerning the language of “wherein, in the starting state of the device, the retaining element is set apart in the proximal direction from the proximal end the housing” (i.e. Fig. 2a which shows the starting state of the device depicts the retaining element 4 being in line with or set apart distally to the proximal end of 1b of the housing, rather than set apart proximally), this did not rise to causing any indefiniteness with the claimed limitations, as these limitations did have support in the originally filed claims and specification, and one having ordinary skill in the art would likely be aware of how to make and/or use a device having these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783     

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783